Citation Nr: 1324823	
Decision Date: 08/05/13    Archive Date: 08/13/13

DOCKET NO.  06-33 546	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right knee osteoarthritis.

2.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent from June 29, 2005, and in excess of 70 percent from April 7, 2010.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969. 

This case was originally before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The RO in Winston-Salem, North Carolina, currently has jurisdiction of the Veteran's claims file.  The case was remanded by the Board in April 2009, August 2010, and February 2013.

The April 2006 rating decision, in pertinent part, denied service connection for right knee osteoarthritis, and granted service connection and assigned an initial 10 percent rating for PTSD, effective June 29, 2005.  Thereafter, the Veteran perfected an appeal as to his claim for service connection for right knee osteoarthritis and the initial 10 percent evaluation assigned for his service-connected PTSD.  In a September 2006 rating decision, the RO increased the Veteran's evaluation for PTSD to 30 percent, also effective June 29, 2005.  Following the most recent remand, a May 2012 rating decision increased the rating for PTSD to 70 percent effective from April 7, 2010.  The issue on appeal has been recharacterized on the title page to reflect that award. 

In the August 2010 remand, the Board noted that the issue of whether new and material evidence was received to reopen a claim of entitlement to service connection for a left knee disorder had been raised in a July 2010 informal hearing presentation but had not yet been adjudicated.  Hence, the Board referred that issue for appropriate AOJ action.  This requested action has also not been accomplished since the most recent remand.  Accordingly, the Board again refers the issue of whether new and material evidence has been presented to reopen a claim for service connection for a left knee disorder to the AOJ for appropriate action.



FINDINGS OF FACT

1.  The Veteran in this case served on active duty from March 1966 through March 1969.

2.  On June 16, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.






ORDER

The appeal is dismissed.




		
MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


